UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-7327



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


SHERRI PROVINCE SHELBURNE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CR-92-39-R, CA-96-259-R)


Submitted:   September 16, 1997       Decided:   September 29, 1997


Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sherri Province Shelburne, Appellant Pro Se. Julie C. Dudley,
Assistant United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying her

motion filed under 28 U.S.C. § 2255 (1994) (current version at 28

U.S.C.A. § 2255 (West 1994 & Supp. 1997)). We have reviewed the

record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district
court. United States v. Shelburne, Nos. CR-92-39-R; CA-96-259-R
(W.D. Va. July 30, 1996). See Lindh v. Murphy, 521 U.S. ___, 1997
WL 338568 (U.S. June 23, 1997) (No. 96-6298). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2